Citation Nr: 0511116	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO. 03-36 009	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to non-service-connected burial benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active military service from June 1936 to 
April 1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 decision by the RO 
which denied the claim for nonservice-connected burial 
benefits.  The appellant, the veteran's daughter, was 
notified in July 2003 of the adverse determination.


FINDINGS OF FACT

1.  The veteran died at Baptist St. Anthony's Hospice in May 
2003.

2.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.  

3.  There was no claim for compensation or pension pending at 
the time of the veteran's death that would have resulted in 
an award of compensation or pension.

4.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.




CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1605 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The file shows that July 2003 and April 2004 RO 
correspondences and the October 2003 statement of the case 
informed of the evidence necessary to substantiate her claim 
and of her and VA's respective obligations to obtain 
different types of evidence the appellant.  Additionally, in 
an April 2004 letter, the appellant was, in essence, also 
told to submit evidence that she had to support her claim.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was not done in the instant case.  The Board, 
however, finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Moreover, the Board observes that the appellant did not 
identify any additional evidence that needed to be obtained 
and the Board finds that there is no additional evidence to 
obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Legal Criteria

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of 
compensation or pension effective prior to the date of 
the veteran's death, or

(ii) In the case of a reopened claim, there is 
sufficient prima facie evidence of record on the date of 
the veteran's death to indicate that the deceased would 
have been entitled to compensation or pension prior to 
the date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person 
claiming the body of the deceased veteran, and

(ii) That there are not available sufficient resources 
in the veteran's estate to cover burial and funeral 
expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA. 38 C.F.R. § 3.1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f).  See 38 U.S.C.A. § 2303.

III.  Analysis

The record shows that the appellant submitted an application 
for burial benefits in June 2003 and specified that she was 
not claiming that the cause of death was service connected.  
In July 2003, the appellant explained that on May 1, 2003, 
she had to put her father in a nursing home.  She related 
that on May [redacted], 2003, the Palo Duro Nursing Home in Claude, 
Texas called to inform her that her dad was ill and that they 
were taking him by ambulance to Amarillo.  She reported that 
she told the nursing home facility to take her father to the 
VA hospital.  She stated that she was told that VA refused to 
take him because they were shorthanded.  She related that her 
dad passed away the next day and would have been in the VA 
hospital if he had been accepted.  She argued that it was not 
her father's fault the VA hospital would not take him, so she 
should not be denied burial benefits.

At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.  As noted above, the record 
shows that the veteran died at Baptist St. Anthony's Hospice.  
Thus, at the time of his death, he was not receiving 
treatment under VA authority or contract and was not 
hospitalized or traveling under VA authority or contract.  38 
C.F.R. §§ 3.1600(c), 3.1605.  Moreover, no claim for pension 
or compensation was pending at the time of the veteran's 
death.  38 C.F.R. § 3.1600(b)(2).

Additionally, there is no indication in the record that the 
veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The appellant indicated 
on her June 2003 application for burial benefits that the 
place of burial was the Memory Gardens Cemetery, Amarillo, 
Texas.  On the application, she did not indicate that the 
veteran was buried in a cemetery owned by a state or the 
Federal government.  In light of the foregoing, a burial 
allowance is not warranted under 38 C.F.R. § 3.1600(b)(1)(2) 
or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the veteran was buried at a state owned-
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).

Finally, the record shows that the veteran was not separated 
from service for a disability incurred or aggravated in line 
of duty.  The veteran's DD 214 form does not indicate that 
the veteran was separated from service due to physical or 
mental disability; rather, the record shows that he was 
transferred to a Reserve component.  38 C.F.R. § 
3.1600(f)(3).

As this discussion illustrates, the law and regulations 
concerning burial benefits establish very specific 
eligibility requirements for such benefits.  The Board 
appreciates the fact that the appellant believes that she is 
entitled to these benefits based on her argument that had not 
VA denied the veteran access to their hospital, she would be 
entitled to benefits.  There is, however, no provision of law 
which allows for benefits in cases where veterans are turned 
away from VA hospitals.  The law is clear as to the criteria 
for burial benefits.  The law requires that the veteran die 
while in a VA medical center, domiciliary, or nursing home, 
or at a facility under contract with VA, or while traveling 
under proper prior authorization and at VA expense to a 
specified place for the purpose of examination, treatment or 
care.  The Board has no authority to act outside the 
constraints of the regulatory criteria that bind it in this 
case.  See 38 U.S.C.A. § 7104(c) (West 2002).  

Given the foregoing, the claim for non-service-connected 
burial benefits must be denied.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to non-service-connected burial benefits is 
denied. 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


